Citation Nr: 0502755	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-25 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Douglas K. Mertz, Esquire


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.

The Board notes that on his March 2003 substantive appeal (VA 
Form 9), the veteran requested a hearing at the RO before a 
Veterans Law Judge.  However, on a subsequent, September 2003 
VA Form 9, the veteran indicated that he did not desire a 
Board hearing.  Thereafter, in December 2003, the veteran 
participated in an informal telephonic conference with a 
Decision Review Officer (DRO) at the RO.  A report of the 
informal conference is associated with the claims file.

By way of procedural background, the Board notes that, in 
December 1981, the RO denied the veteran's claim for service 
connection for post-traumatic stress neurosis.  The veteran 
was notified of that decision in January 1982.  He submitted 
a notice of disagreement in March 1982 and was issued a 
statement of the case (SOC) that same month.  Thereafter, the 
veteran failed to complete his appeal.  Therefore, the 
decision became final.  Subsequently, in April 1983, the RO 
received a written statement and private medical record from 
the veteran and inferred that the veteran wished to reopen 
his claim for service connection for PTSD.  The claim was 
denied in a May 1983 rating decision.  The veteran did not 
initiate an appeal of that decision, and therefore it became 
final.


FINDINGS OF FACT

1.  In a May 1983 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of the 
decision that same month and did not initiate an appeal.  
Until the present time, that was the last final rating 
decision denying the claim for service connection for PTSD on 
any basis.

2.  The evidence added to the record since the May 1983 
rating decision does not raise a reasonable possibility of 
substantiating the claim, nor does it, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

Evidence submitted since the May 1983 rating decision wherein 
the RO denied service connection for PTSD is not new and 
material; thus, the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an October 2001 letter, the RO informed the veteran of the 
status of his claim and what evidence would be needed to 
substantiate his claim.  In addition, the veteran was 
advised, by virtue of a detailed July 2003 SOC and February 
2004 supplemental statement of the case (SSOC) issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claim.  
We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOC issued by the RO clarified what evidence would be 
required to reopen the veteran's claim.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the July 2003 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative/attorney has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, and for the additional reasons discussed below 
in this decision, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Legal Criteria/Analysis

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2004); 
Cohen v. Brown, 10 Vet. App 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In the present case, the 
veteran's military service record does not show that he 
engaged in combat while in service.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

With the above criteria in mind, the relevant evidence will 
be summarized.  A December 1981 rating decision denied the 
veteran's claim for service connection for post-traumatic 
stress neurosis.  The veteran was notified of the decision in 
January 1982, and did not complete an appeal.  Thereafter, a 
May 1983 rating decision denied service connection for PTSD.  
The veteran did not initiate an appeal of that decision, and 
it therefore became final.  No other rating decision 
specifically addressed the issue of service connection for 
PTSD until the March 2002 rating decision, as to which the 
veteran perfected the current appeal.

Summarizing the pertinent evidence of record at the time of 
the May 1983 rating decision, the veteran's service medical 
records are silent for complaints, treatment, or diagnosis of 
PTSD or any mental disorder.  His May 1969 separation 
examination report shows he was psychiatrically normal.

A June 1981 private treatment record shows the veteran was 
hospitalized at that time for claimed mental health and drug 
problems.  He was diagnosed with drug-induced paranoia and 
paranoid schizophrenia.  Subsequent June and July 1981 
hospitalization records show the veteran had a long history 
of inappropriate drug use.  His discharge diagnoses were 
affective disorder secondary to poly-drug abuse; alcohol 
abuse, episodic; and mixed substance abuse, episodic.

In October 1981, the veteran underwent VA special psychiatric 
examination.  He reported that he believed his problems began 
right after he got out of the Navy.  About a year-and-a-half 
after separation from service, the veteran said, he began to 
hear explosions in his head.  He acknowledged using drugs 
heavily from 1969 to 1974.  He described himself as paranoid, 
meaning he could not walk down the street without feeling 
uptight.  He was uncomfortable around people.  While in the 
Navy, he worked at a fuel dump in Danang.  Although it was 
never hit by enemy fire, he was frightened it could be.  On 
examination, the veteran was alert, well oriented, and 
cooperative.  He did not demonstrate symptoms of psychosis.  
The examiner did not find significant evidence for a 
diagnosis of post-traumatic stress neurosis.  Instead, the 
examiner concluded that the veteran manifested a personality 
disorder, with multiple drug abuse.  He was competent.  The 
diagnosis was personality disorder with drug abuse.  Post-
traumatic stress neurosis was not found.

Private records dated from June to August 1982 show the 
veteran received individual psychological treatment.  He 
related an extended history of psychiatric and institutional 
treatment since he was in the service.  He said he became 
extremely uncomfortable in close contact with others.  When 
in town, he experienced flashbacks and, with prolonged 
contact, experienced intrusive war-themed dreams.  He denied 
any psychotic episodes.  His paranoid feelings and psychotic 
experiences apparently were a part of post-service behavior.  
The veteran was one of the most chronically involved 
individuals the clinician had seen with war experience.  He 
opined that it was unlikely that the military would have 
allowed his enlistment if his ideation and reactions were 
like they were at that time.  Etiologically, war stress had 
been active in the veteran's present dysfunction.  He 
attributed much of his paranoid feelings to his war 
experiences, and the content of his psychotic episodes were 
from war.  Among other Axis I disorders listed was 309.81. 
(the diagnostic classification code for PTSD in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).

In an April 1983 written statement, the veteran described his 
military experience.  He also indicated that, before entering 
the military, he had used alcohol on a daily basis and 
experienced trouble with law enforcement authorities.  He had 
been given the choice between going back to jail and going 
into the military.  He indicated that, while in Vietnam, he 
was involved in a lot of troop and equipment handling and, at 
times, saw shore bombardment and air strikes.  He indicated 
that he had stayed drunk the entire time he was in Vietnam.  
He stated that after Vietnam he used drugs to forget his 
experiences.  He reported weird dreams about Vietnam.

In denying the veteran's claim in May 1983, the RO stated 
that post-traumatic stress neurosis was not shown by the 
evidence of record.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, an August 
2000 private treatment report shows the veteran was referred 
by VA for possible PTSD.  The veteran believed he had PTSD 
from his experiences in Vietnam.  He had worked on a ship 
stationed off the coast of Vietnam.  He reported that it 
reverberated from frequent shelling of enemy positions on the 
land.  When he was stationed ashore guarding a Navy fuel and 
ammo dump, he was involved in almost nightly exchanges of 
gunfire and rockets, causing him to fear for his life.  He 
said he had coped by drinking.  When he returned home, he had 
used various drugs to forget his experiences.  He began a 
criminal lifestyle, and spent time in jail.  He reported 
nightmares related to combat and being in prison.

On examination, the veteran was alert and oriented.  He was 
cooperative, but often displayed an anti-authoritarian, 
challenging manner.  His affect was unremarkable, and he 
denied mood disturbance.  There was no evidence of thought 
disorder, hallucinations, or delusions.  Judgment and insight 
were adequate.  The impression was "rule out" chronic PTSD, 
cannabis dependence, and alcohol and intravenous poly drug 
dependence in remission for thirteen years by self-report.  
The clinician opined that the veteran may very well have had 
PTSD from his experiences in Vietnam and prison, even though 
he did not describe sufficient symptoms indicating persistent 
avoidance of stimuli associated with the trauma or numbing of 
general responsiveness.  It was noted that the veteran needed 
further evaluation.

A March 2002 treatment record shows the veteran believed he 
had PTSD, and was claiming Social Security disability 
benefits.  The veteran described his military experience.  He 
denied seeing any combat casualties, but said he was fearful 
for his life.  He said that, while he was being treated for a 
sexually transmitted disease, he saw soldiers with 
significant wounds.  He reported flashbacks upon hearing 
gunfire and helicopters.  He admitted to a history of anger 
management difficulties.  He further stated that he was 
evaluated in 1982 by a State-funded Center for Combat 
Veterans, which concluded that he suffered from PTSD.  The 
examiner's clinical assessment was a history of antisocial 
behavior and substance dependence, legal problems, ongoing 
cannabis dependence, no history of any attempt to engage in 
active psychiatric treatment for alleged PTSD symptoms, and a 
limited number of PTSD symptoms, which were discovered in 
this interview.  It was noted that a history of hallucinogen 
abuse complicated any symptoms which might be referable to 
PTSD.

While the veteran described seeing wounded soldiers, the 
intensity of fear, helplessness, or horror associated with 
those events seemed questionable.  Also, the emotional 
consequences of his combat experiences seemed to be of 
relatively less importance than his anger at the system  for 
not having acknowledged the presence of at least some 
symptoms in 1995.  While the veteran met some of the DSM-IV 
criteria for PTSD, the examiner could not endorse other 
criteria necessary for a diagnosis.  The diagnoses were 
anxiety disorder, not otherwise specified; cannabis 
dependence, presently active; history of polysubstance 
dependence including opoids, methamphetamines or other 
psychostimulants in sustained remission by self-report; 
history of hallucinogen abuse; rule-out hallucinogen, 
persisting perception disorder; and alcohol dependence in 
sustained remission by self-report.

In a March 2003 written statement, the veteran's girlfriend 
indicated that she had lived with the veteran for sixteen 
years.  She stated that he changed over the years.  His 
physical health worsened.  She believed that doctors he saw 
judged him on his appearance.

In September 2003, the veteran submitted general information 
literature about PTSD.

In a September 2003 written statement, the veteran's mother 
detailed his military service.  She also stated that he began 
to drink and use drugs while in Vietnam and was completely 
changed when he got back.

In a September 2003 written statement, the veteran described 
his Vietnam service.  He stated that he witnessed numerous 
seriously injured fellow and enemy soldiers.

In a September 2003 written statement, the veteran's attorney 
contended that, even if the veteran did not receive a 
definitive diagnosis of PTSD, he exhibited many of the 
symptoms associated with the disorder.

A December 2003 informal conference report shows the veteran 
took part in a telephonic conference with a decision review 
officer and the veteran's attorney.  The veteran withdrew his 
request for a Board hearing because of his inability to 
travel to Anchorage.  The decision review officer explained 
the criteria for service connection for PTSD, including the 
need for a confirmed diagnosis of PTSD, which is related to 
an in-service stressor, and a verified in-service stressor.  
The DRO indicated an intent to request the veteran's military 
personnel records and then request an investigation of 
stressors, if a 60-day time period could be established for 
submission of identification of the alleged stressor events.

The veteran's military personnel records were then obtained 
and associated with the claims file.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for PTSD.  While the private 
treatment records and statements from the veteran and his 
friends and family do constitute new evidence, in that they 
were not of record at the time of the previous decisions, 
they are not material because they do not bear directly and 
substantially on the issue at hand.  In this regard, these 
reports do not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the veteran has a current PTSD diagnosis.  Even if the 
evidence were deemed sufficient to reopen the claim, the 
complete record, as discussed above, fails to show that the 
veteran currently has PTSD.

The Board recognizes the argument of the veteran and his 
representative that an August 1982 medical record shows a 
diagnosis of PTSD, reported as 309.81, its reference number 
in the DSM-IV.  However, that evidence was before the Board 
at the time of its May 1983 rating decision.  Therefore, it 
is not new or material.  The Board also notes the veteran's 
contention that, while he did not have a definitive diagnosis 
of PTSD, he did have a possible diagnosis of PTSD, and 
exhibited many of the classic symptoms of the disorder.  
While we acknowledge this, particularly the "possible PTSD" 
diagnosis contained in the August 2000 private medical 
record, this speculative evidence is not sufficient for the 
Board to determine that the veteran has PTSD.  Simply, the 
Board cannot base a grant of service connection on only the 
possibility that the veteran is currently diagnosed with the 
disorder.

Without doubting the sincerity of the veteran's assertions, 
we must note that the use of equivocal language such as 
"possible" makes a statement by an examiner speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too 
speculative).

With regard to the contention of the veteran that he has PTSD 
related to military service, we certainly respect his right 
to offer his opinion and, as noted, do not question his 
sincerity, but he is not deemed competent to present evidence 
as to diagnosis, medical etiology, or causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge," aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In short, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for PTSD.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for PTSD is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


